UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-1130



MARY OLUSOLA OWENS,

                                                          Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                          Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A96-088-587)


Submitted:   October 19, 2005             Decided:   December 1, 2005


Before WILKINSON, MOTZ, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Bokwe G. Mofor, Silver Spring, Maryland, for Petitioner. Peter D.
Keisler, Assistant Attorney General, M. Jocelyn Lopez Wright,
Assistant Director, Eric W. Marsteller, Office of Immigration
Litigation, Civil Division, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Mary Olusola Owens, a native and citizen of the Gambia,

petitions for review of an order of the Board of Immigration

Appeals (Board) affirming the immigration judge's denial of her

applications for asylum, withholding of removal, and protection

under the Convention Against Torture (CAT).*           The Board affirmed

the   ruling   of   the   immigration    judge   without   opinion.   Owens

contends on appeal that her evidence was sufficient to support her

applications for relief.

           To obtain reversal of a determination denying eligibility

for asylum, an alien “must show that the evidence [s]he presented

was so compelling that no reasonable factfinder could fail to find

the requisite fear of persecution.”           INS v. Elias-Zacarias, 502

U.S. 478, 483-84 (1992).       This court will reverse the Board “only

if the evidence presented was so compelling that no reasonable

factfinder could fail to find the requisite fear of persecution.”

Rusu v. INS, 296 F.3d 316, 325 n.14 (4th Cir. 2002) (quotation

marks and citations omitted).           We have reviewed the evidence of

record and conclude that Owens fails to show that the evidence

compels a contrary result.




      *
      Owens’s brief contains only a short reference to the CAT,
obviously taken from the facts of another case and included by
error. Therefore, we find that any claim as to the denial of CAT
protection is waived. See Edwards v. City of Goldsboro, 178 F.3d
231, 241 n.6 (4th Cir. 1999).

                                   - 2 -
          Nor can Owens show that she was entitled to withholding

of removal under 8 U.S.C. § 1231(b)(3) (2000). “Because the burden

of proof for withholding of removal is higher than for asylum--even

though the facts that must be proved are the same--an applicant who

is ineligible for asylum is necessarily ineligible for withholding

of removal under [8 U.S.C.] § 1231(b)(3).” Camara v. Ashcroft, 378

F.3d 361, 367 (4th Cir. 2004).

          We deny the petition for review.   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                   PETITION DENIED




                                 - 3 -